Citation Nr: 1620887	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He also served in the Army National Guard from December 1965 to February 1976, with periods of active duty for training (ACDUTRA), to include from July 20, 1975 to August 3, 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

In December 2013, this matter and two additional claims for service connection for collar bone and chest injuries were remanded by the Board for further development.  In a September 2014 rating decision, the RO granted service connection for the Veteran's collar bone and chest injuries.  Thus, only the current matter remains before the Board.

Remand is necessary to associate additional VA medical records with the claims file, obtain the Veteran's worker's compensation records, and obtain a VA examination.  The Veteran testified at a July 2008 hearing before the RO that he first went to the VA clinic in Laredo, Texas, in 1996; he further reports that he was diagnosed with severe arthritis in his cervical spine at that time.  The earliest records from the Laredo Outpatient Clinic are dated June 15, 2001; therefore, VA must associate the Veteran's records from the Laredo clinic from 1996 through June 15, 2001, with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, the record shows that the Veteran received worker's compensation benefits for several years after hurting his back and shoulder while employed by the county government.  The RO contacted the United States Department of Labor to obtain these records but did not contact the Texas Worker's Compensation Commission.  Thus, VA must attempt to obtain the Veteran's worker's compensation records.  See 38 U.S.C.A. § 5103A (West 2014). 

Finally, a remand is necessary to obtain an additional VA medical opinion regarding the potential nexus between the Veteran's neck disorder and his ACDUTRA service.  In the December 2013 remand, the Board directed that a complete rationale should be provided for all opinions offered.  However, the examiner's finding in the May 2014 VA examination is not supported by a complete rationale explaining its conclusion.  Thus, a remand is required to obtain an additional VA medical opinion.  See Stegall v. West, 11 Vet. App 268 (1998)

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must attempt to obtain records from all the appropriate state facilities, to include the Texas Worker's Compensation Commission, from the State of Texas pertaining to his worker's compensation benefits.

Regardless of the Veteran's response, the RO must obtain the Veteran's medical records from the Laredo VA Outpatient Clinic, to include complete records from 1996 through June 15, 2001, as well as any other VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above, the electronic claims file must be return to the VA examiner who performed the May 2014 examination.  If the examiner is not available, the electronic claims file must be provided to another examiner with the appropriate expertise to render the requested opinion.  After a full review of the claims file, the examiner must provide an opinion regarding whether any previously or currently diagnosed neck disorders are related to the Veteran's military service, to include as due to the July 1975 motor vehicle accident.  The specific evidence upon which the opinion is based must be indicated. 

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If an additional examination be necessary, the RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the examiner's medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

